Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1 - 4,and 6 - 8 in the reply filed on 09/13/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 4  and  6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110269875(US’875).
Regarding claim 1, US’875 discloses a process for the preparation of a hardening accelerator composition by reaction of a water-soluble calcium compound with a water-soluble silicate compound and a process for the preparation of a hardening accelerator composition by reaction of a calcium compound with a silicon dioxide containing component under alkaline conditions, in both cases the reaction of the water-soluble calcium compound with the water-soluble silicate compound being carried out in the presence of an aqueous solution which contains a water-soluble comb polymer (  polycarboxylate  compound) suitable as a plasticizer for hydraulic binder(abstract and  [0225]). 
The accelerator contains an inorganic and an organic component. The inorganic component may be regarded as modified, finely dispersed calcium silicate hydrate with  a size  less  than  300nm, which may contain foreign ions, such as magnesium and aluminum. The calcium silicate hydrate is prepared in the presence of the comb polymer plasticizer (organic component). Usually, a suspension containing the calcium silicate hydrate in finely dispersed form is obtained, which suspension effectively accelerates the hardening process of hydraulic binders and can act as a plasticizer ([0012] and  [0147]).
US’875 discloses that three solutions can be prepared separately (solution (I) of a water-soluble calcium compound, solution (II) of a water-soluble silicate compound 

    PNG
    media_image1.png
    213
    343
    media_image1.png
    Greyscale

The calcium compound is calcium nitrate. Advantage of these calcium compounds is their good solubility in water, low price and good availability ([0039]).
The water-soluble silicate compound is sodium silicate ([0040]).
The aluminum salts preferably aluminum halogens, aluminum nitrate, aluminum hydroxide and/or aluminium sulphate can be used ([0013]).

These solutions are prepared before starting the reaction by dissolving the water-soluble salts and mixing polymers in water at room temperature until the complete dissolution. The reaction is started by feeding the respective solutions at a certain addition rate under mechanical stirring. The stirring rate(s) and the temperature are controlled during the whole synthesis. After the addition of the reactants, the suspension is further mixed for 30 minutes and afterwards collected and stored ([0223]). The  addition  rate  is  very  slow, it  appears  that  the  addition  rate  taught  by the  prior  art  is  read  on the  claimed  dropwise addition ( table  II) .
It would have been obvious to one  of  ordinary  skill  in the  art  to carry  out  the  process  set  forth  above  in  air since  no  extra  cost  is  needed and the  process  does not  require using  specific  gas. It is known  in the  art  that  air contains nitrogen.  
The temperature range in which the process is carried out is not especially limited. Certain limits however are imposed by the physical state of the system. It is preferable to work in the range of 0 to 100 oC, more preferable 5 to 80 oC and most preferable 15 to 35 oC. It is preferable not to exceed 80 oC ([0020]).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 2, the calcium compound is present as calcium chloride and/or calcium nitrate. Advantage of these calcium compounds is their good solubility in water, low price and good availability ([0039]).
Regarding claim 3, the water-soluble silicate compound is present as sodium silicate, potassium silicate, waterglass, aluminum silicate, tricalcium silicate, dicalcium silicate, calcium silicate, silicic acid, sodium metasilicate and/or potassium metasilicate ([0040]).
Regarding claim 4, US’875 discloses that the aqueous solution also contains, in addition to silicate and calcium ions, further dissolved ions which are preferably 
Rereading claim 6, US’875 discloses that three solutions can be prepared separately (solution (I) of a water-soluble calcium compound, solution (II) of a water-soluble silicate compound and a solution (III) of the comb polymer). Solutions (I) and (II) are preferably separately and simultaneously added to solution (III). Advantage of this preparation method is besides its good practicability that relatively small particle sizes can be obtained ([0025]). US’875 discloses that the person skilled in the art will understand that the water-soluble comb polymer is distributed to at least two or three solutions. It is advantageous that 1 to 50%, preferably 10 to 25% of the total of the water-soluble comb polymer are contained in the calcium compound solution (e.g. solution (I)) and/or silicate compound solution (e.g. solution (II)). This preparation method has the advantage that the comb polymer is present also in the solution of the water-soluble calcium compound and/or the solution of the water-soluble silicate compound ([0026]). For example, US’875 discloses in [0228] that 5.37 g of polymer is dissolved in 153 g water.
Regarding claim 7, US’875 discloses a process for the preparation of a hardening accelerator composition by reaction of a water-soluble calcium compound with a water-soluble silicate compound and a process for the preparation of a hardening accelerator composition by reaction of a calcium compound with a silicon dioxide containing component under alkaline conditions, in both cases the reaction of the water-soluble calcium compound with the water-soluble silicate compound being carried out in 
US’875 discloses that three solutions can be prepared separately (solution (I) of a water-soluble calcium compound, solution (II) of a water-soluble silicate compound and a solution (III) of the comb polymer). Solutions (I) and (II) are preferably separately and simultaneously added to solution (III). Advantage of this preparation method is besides its good practicability that relatively small particle sizes can be obtained ([0025]). The aqueous solution also contains, in addition to silicate and calcium ions, further dissolved ions which are preferably provided in the form of dissolved aluminum salts and/or dissolved magnesium salts. As aluminum salts preferably aluminum halogens, aluminum nitrate, aluminum hydroxide and/or aluminum sulphate can be used. More preferable within the group of aluminum halogens is aluminum chloride. Magnesium salts can be preferably magnesium nitrate, magnesium chloride and/or magnesium sulfate ([0016]). It has been held that selection of any order of mixing ingredients is prima facie obvious.

    PNG
    media_image1.png
    213
    343
    media_image1.png
    Greyscale

The calcium compound is calcium nitrate. Advantage of these calcium compounds is their good solubility in water, low price and good availability ([0039]).
The water-soluble silicate compound is sodium silicate ([0040]).
The aluminum salts preferably aluminum halogens, aluminum nitrate, aluminum hydroxide and/or aluminium sulphate can be used ([0013]).
In general, the components are used in the following ratios: i) 0.01 to 75, preferably 0.01 to 51, most preferably 0.01 to 15% by weight of water-soluble calcium compound, ii) 0.01 to 75, preferably 0.01 to 55, most preferably 0.01 to 10% by weight of water-soluble silicate compound, iii) 0.001 to 60, preferably 0.1 to 30, most preferable 0.1 to 10% by weight of water-soluble comb polymer suitable as a plasticizer for hydraulic binders,  iv) 24 to 99, preferably 50 to 99, most preferably 70 to 99% by weight of water([0031-0035] and table  2). It is known in the art that mole = mass/(molecular weight).  It appears  that   the  prior  art  discloses  the overlapping  mole concentration.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claim 8, the process can be carried out in a temperature lower than room temperature. Thus,  it  is reasonable  to  expect to cool  the  reactant  solutions  temperature  to  a  temperature  lower  than  room  temperature  before the  reaction   ([0020]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731